Name: Commission Regulation (EEC) No 1134/93 of 7 May 1993 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5. 93 Official Journal of the European Communities No L 115/5 COMMISSION REGULATION (EEC) No 1134/93 of 7 May 1993 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 5 987 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 115/6 Official Journal of the European Communities 11 . 5. 93 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): See Annex II 2. Programme : 1992 and 1993 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 330 57 57 ; fax : 364 17 01 ; telex : 30960 NL EURON 4. Representative of the recipient (9) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3)(6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIAl (f)) 8 . Total quantity : 4 596 tonnes (11 031 tonnes of cereals) 9. Number of lots : four, see Annex II 10. Packaging and marking (7) (s) (10) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (a) and IIA(3)) Markings in French (Bl to B4, CI , C2, C7, C8 , D3 and D4) ; English (C3, C5, C6 and Dl ) ; Spanish (A to A3 and D 2) and Portuguese (C4 and C8) Supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 28. 6  18 . 7. 1993 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 25. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 6. 1993 (b) period for making the goods available at the port of shipment : 12. 7  1 . 8 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 6. 1993 (b) period for making the goods available at the port of shipment : 26. 7  15. 8 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20. 5. 1992, fixed by Commission Regulation (EEC) No 1040/93 (OJ No L 106, 1 . 5. 1993, p. 29) 11 . 5. 93 Official Journal of the European Communities No L 115/7 LOT E 1 . Operation No ('): 1556/92 2. Programme : 1992 3. Recipient (2) : Ecuador 4. Representative of the recipient : Ambassade de l'Ã quateur, chaussÃ ©e de Charleroi 70, B-1060 Bruxelles (tel . 537 91 30 ; telex 63292 B). In Ecuador : SENAPS, Av. AmÃ ©rica 1805 y la Gasca, AP 1701 , Quito (telex 2427 ; tel. 52 45 68 , 55 34 67 ; fax 50 14 29) 5. Place or country of destination (*) : Ecuador 6. Product to be mobilized : milled rice (product code 1006 30 94 900, 1006 30 96 900, 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA.1 (f)) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8) (,0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 (b) and IIA.3) Markings in Spanish 11 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 6  4. 7. 1993 18 . Deadline for the supply : 1 . 8 . 1993 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 25. 5 . 1993 21 . A. In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on , 8 . 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 7. 1993 (c) deadline for the supply : 15. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 7  1 . 8 . 1993 (c) deadline for the supply : 29. 8 . 1993 22. Amount of tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4): Refund applicable on 20. 5. 1993, fixed by Commission Regulation (EEC) No 1040/93 (OJ No L 108, 1 . 5. 1993, p. 29) No L 115/8 Official Journal of the European Communities 11 . 5. 93 LOTS F and G 1 . Operation Nos ('): 1572/92 (F) and 1573/92 (G) 2. Programme : 1992 3 . Recipient (2) : Angola 4. Representative of the recipient :  lot F : PAM (Programme Alimentaire Mondial), Rua Major Kanhangulo n? 197/R-C (Sr Filiphe Borel, tel . (24 42) 239 35 43 ; fax 239 35 42, telex 3426 UN WFP AN), Luanda  lot G : Edimba/Importang, rua da CalÃ §ada do MunicÃ ­pio n? 10 (Sr Carlos Coelho, tel . 39 27 87 ; telex 3169 COMEX AN), Luanda 5. Place or country of destination : Angola 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.1(f)) 8 . Total quantity : 1 665 tonnes (3 996 tonnes of cereals) 9 . Number of lots : two (F : 1 250 tonnes ; G : 415 tonnes) 10 . Packaging and marking (8) (l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA2(a) and IIA3) Markings in Portuguese 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Luanda 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 6 ^ 4. 7. 1993 18 . Deadline for the supply : 1 . 8 . 1993 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 25. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 6 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 7. 1993 (c) deadline for the supply : 15. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 7  1 . 8 . 1993 (c) deadline for the supply : 29. 8 . 1993 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 at ­ tention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 20. 5. 1993, fixed by Commission Regulation (EEC) No 1040/93 (OJ No L 108, 1 . 5. 1993, p. 29) 11 . 5. 93 Official Journal of the European Communities No L 115/9 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33 (lot E : Venezuela). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate. Q Shipment to take place in 20-foot containers condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stock position at the container terminal at the port of shipment. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (9) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (10) Notwithstanding OJ No C 114, point IIA.3 (c) is replaced by the following : 'the words "European Community"'. 11 . 5. 93No L 115/10 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Cantidad total Cantidades parciales AcciÃ ³n n ° Inscripciones complementarias L ·Ã LC (en toneladas) (en toneladas) Parti TotalmÃ ¦ngde DelmÃ ¦ngde Aktion nr. Yderligere pÃ ¥skrifterraru (i tons) (i tons) Partie Gesamtmenge Teilmengen MaÃ nahme ErgÃ ¤nzende Aufschriften(in Tonnen) (m Tonnen) Nr. 6 Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ®ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã µÃ Ã ¹Ã º^ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸ Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Lo » Total quantity Partial quantities Operation Supplementary markingsLot (in tonnes) (in tonnes) No ^ ' 8 Lot QuantitÃ © totale QuantitÃ ©s partielles Action n ° Inscriptions complÃ ©mentaires (en tonnes) (en tonnes) . Lotto QuantitÃ totale Quantitativi parziali Azione n. Iscrizioni supplementari (in tonnellate) (in tonnellate) Partij TotaleÃ  hoeveelheid Deelhoevedheden Maatregel Bijkomende vermeldingen Lote Quantidade total Quantidades parciais AcÃ §Ã £o n? InscriÃ §Ã µes complementaresLOte (em toneladas) (em toneladas) v v p A 1 580 Al : 180 1406/92 PerÃ º / Codespa / 9211200 / Callao A2 : 722 1507/92 PerÃ º / Caritas N / 920355 / Arequipa vÃ ­a Matarani A3 : 678 1508/92 PerÃ º / Caritas N / 920354 / Lima vÃ ­a Callao B 1 292 B 1 : 648 1407/92 HaÃ ¯ti / Caritas N / 920315 / Port-au-Prince B2 : 224 1408/92 HaÃ ¯ti / Protos / 921511 / Port-au-Prince B3 : 348 1503/92 HaÃ ¯ti / Caritas N / 920316 B / Port-au-Prince B4 : 72 1411 /92 Togo / AATM / 921768 / LomÃ ©, option Cotonou C 1 332 C 1 : 18 1409/92 SÃ ©nÃ ©gal / AATM / 921769 / Saint Louis via Dakar C2 : 18 1410/92 SÃ ©nÃ ©gal / AATM / 921770 / Diourbel via Dakar C3 : 18 1504/92 Sierra Leone / Prosalus / 925559 / Lunsar via Freetown C4 : 18 1505/92 Brasil / PDF / 927125 / SÃ £o Luis via Beiern C5 : 18 119/93 Liberia / Prosalus / 93 PRS 004 / Monrovia C 6 : 900 120/93 Sierra Leone / CRS / 93 CRS 005 / Freetown C7 : 144 121 /93 AlgÃ ©rie / Caritas B / 93 CAB 014 / Alger via Oran C 8 : 144 122/93 AlgÃ ©rie / Oxfam B / 93 OXB 007 / Tindouf via Oran C 9 : 54 123/93 Brasil / PDF / 93 PDF 001 / Manaus D 392 D 1 : 260 1412/92 Uganda / ICR / 924608 / Kiryandongo via Mombasa D2 : 60 1567/92 Chile / AATM / 93 ATM 005 / Coyahique via Chacabuco D 3 : 36 11 6/93 Djibouti / Caritas B / 93 CAB 003 / Djibouti D4 : 36 117/93 Mauritanie / Caritas F / 93 CAF 001 / Nouakchott